DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment After Final filed on 5/17/2022 has been entered. Claims 1-13 remain for 
examination. 
	This Office Action is needed to correct the dependency of claim 6, which depends on itself. The correct support for claim is found in claim 5. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
A telephone call was made to Applicant’s representative, Salvatore Anastasi, on 6/21/2022 for this examiner’s amendment to claim 6.

The application has been amended as follows: 
In the claims, 
Claim 6, line 1, replace “6” with - - 5 - -. 
The correct claim 6 will read as follow:
6. (Currently Amended) The receiver device of claim 5, wherein the data bus and the power supply line are combined in a common line.

Allowable Subject Matter
Claims 1-13 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  The amendment and arguments regarding claim 1 filed on 5/17/2022 are considered persuasive. Accordingly, the prior art fails to disclose:
i. a receiver device in a vehicle as recited in claim 1, comprising: 
a receiver system; and 
a receiver module remote from the receiver system, a plurality of high-frequency signals are 
received or emitted via at an antenna attached to the receiver module, the receiver module is arranged closer to the antenna than to the receiver system, the high-frequency signals are transformed to a digital signal in the receiver module and forwarded to the receiver system.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN MINH LE whose telephone number is (571)272-2396. The examiner can normally be reached 6:30-5:00 PM M-Th..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on 571-272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/THIEN M LE/Primary Examiner, Art Unit 2887